Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 11 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) configured for performing a method according to claim 1. This judicial exception is not integrated into a practical application because limitation for configured for performing the method does not necessarily mean that the computer is storing a program specifically for performing the method of claim rather the claim is only directed to a computer capable of performing the method steps. Therefore, claim 11 merely claims any and all computers. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim appears to only be claiming a generic computer. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claim(s) 10 and 11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Claim 10, its unclear whether the applicant intends to positively include the steps according to claim 1 or if its configured to perform the methods of claim 1. 
Claim 10 recites “a processor unit” twice. It is unclear if the processor is the same or different. 
Claim 11, lacks transitional phrases. The scope is unclear of the computer apparatus. MPEP 2111.03
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3, 7, 8-12  is/are rejected under 35 U.S.C. 103 as being unpatentable over WIPO publication Mazeh WO 2015/200552 A1, in view of Non Patent Literture Dandel M, Lehmkuhl H, Knosalla C, Suramelashvili N, Hetzer R. Strain and strain rate imaging by echocardiography - basic concepts and clinical applicability. Curr Cardiol Rev. 2009;5(2):133-148. doi:10.2174/157340309788166642 (hereinafter Dandel)
Regarding claim 1, Mazeh, a method for determining a disease parameter describing a type of cardiac disease, the method comprising: (0039; The cardiac modeling system 100 is configured to address mechanisms of cardiac dysfunctions, to simulate applications of therapies for cardiac disease)	
reading in a set of input parameters, wherein the input parameters represent a field of velocity vectors, (0023; FIGS. 5B-5E are schematic views of exemplary velocity measurements using STE to estimate fiber orientation that populate the voxel of fibers used to generate a patient specific cardiac model.)(0074; data processor 110…Velocity vectors profile is established for segments of different sections in both short and long axis scans) each velocity vector representing a velocity of motion of a voxel of a region of the heart at a predefined time point or time interval; (0077; This method allows the data processor 110 to populate all segments with velocity vectors at any time between diastolic and systolic phases of the heart contraction.)
applying a processing algorithm on the set of input parameters in order to obtain at least a rotation parameter (data processor 110.. the conductivity tensors have nonzero off-diagonal terms, g.sub.iLT and g.sub.eLT (L and T for x,y, and z in rotation).) and/or at least a strain-rate-tensor (0047; the strain of the heart 104 may be measured while it expands and contracts), the rotation parameter representing the local curl of the set of input parameters (0059; When the fiber direction is not aligned with the x, y or z axis, the conductivity tensors have nonzero off-diagonal terms, g.sub.iLT and g.sub.eLT (L and T for x,y, and z in rotation)(0066; By tracking speckles, the strain, strain rate, tissue velocity and LV (Left Ventricle) rotation may be easily calculated.) Rotation is determined in paragraph 0083 wherein the curvature with respect to the vector field is denoted by the delta in formula (29). (0082; the data processor 110 extracts mechanically relevant fields, such as deformation, strain, and curvature.)
and the strain-rate-tensor representing a local rate of strain at a certain special point at a certain time point or time interval; and (0046; speckle data (including strain and velocity measurements of the speckle, which may be determined by the imaging device 120))(0047; strain rate (strain velocity) is the speed at which the deformation occurs, for example, the rate at which the heart 104 contracts/expands.)
calculating at least the disease parameter on the basis of the rotation parameter and/or the strain-rate-tensor. (0047) (0025; FIG. 7 is a schematic view of an exemplary method of determining the fiber orientation from velocity and strain measurements during imaging scans used to generate a patient specific cardiac model.)
Mazeh fails to disclose associating the strain measurements with the disease parameter rather associating strain measurements with fiber orientation. 
Dandel discloses associating “strain and strain rate measurements with sub-clinical diseases, including diabeters, systemic sclerosis, myrocardial ischemia, arterial hypertensions, isolated mitral regurgitation, aortic regurgitation and non-ischemic cardiomyopathies.” Further Dandel discloses associated strain rate with velocity “strain rate (SR) is the rate by which the deformation occurs (deformation or strain per time unit). The unit of strain rate is s-1 and the local rate of deformation or strain per time unit equals velocity difference per unit length.” “Ventricular wall motion (velocity and displacement) is position dependent. Thus, as the apical parts of the ventricle pull down the ventricular base, the wall motion velocity and wall displacement increase from apex to base and some of the motion in the base is an effect of apical contraction – tethering. Thus, even completely passive segments, without deformation, can show motion [5]. Myocardial deformation (strain and SR) is more constant along the ventricular wall (position independent if the velocity gradient is evenly distributed). Therefore, strain and SR imaging (deformation analysis) is more useful than wall motion analysis (velocity and displacement) for detection of regional myocardial dysfunction” Further Dandel discloses associating velocity curves as time velocity curves “Myocardial time-velocity curves can be obtained either online as spectral pulsed TDI, known as pulsed wave TDI (PW-TDI), or reconstructed offline from two-dimensional (2D) color coded TDI images, known as color TDI (C-TDI) loops.” Since Strain rate is associated with velocity, seen as a reference value, 
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to have modified Mazeh strain measurements in view of Dandel strain measurements associated with cardiovascular diseases. Doing so would improve diagnostic and prognostic assessment of diseases over time.  
Regarding claim 3, Mazeh as modified discloses all the elements above in claim 1, further Mazeh discloses, wherein applying the processing algorithm comprises the calculation of the Jacobian matrix with respect to each one of the three spatial dimensions (xl, x2, x3). 

    PNG
    media_image1.png
    424
    599
    media_image1.png
    Greyscale
(0058; the data processor 110 may solve V*giVm using:, formula (11), (12), and (13), found on page 18) (Refer to Figure 1 highlighted below) 








Figure 1; found on page 18, (11). Mazeh discloses it is common to use a Jacobian Matrix, in cardiac model methods. 
Regarding claim 7, Mazeh as modified discloses all the elements above in claim 1, further Mazeh discloses, wherein reading in a set of input parameters comprises reading in a set of input parameters which were recorded by a magnetic resonance imaging (MRI) apparatus. (0067; the imaging device 120 is Cine-DENSE magnetic resonance imaging (Cine-DENSE MRI), a displacement encoding with stimulated echoes (DENSE) and is a quantitative MRI technique that encodes tissue displacement into the phase of the complex MRI images. Cine-DENSE magnetic resonance serves as a reference method in assessing myocardial radial strain (short axis), longitudinal strain (long axis), and strain rate.)
Regarding claim 8, Mazeh as modified discloses all the elements above in claim 1, further Mazeh discloses, wherein reading in a set of input parameters, applying a processing algorithm, (digital processor 110)
and calculating at least the disease parameter are preformed consecutively for sets of input parameters representing the velocity of motion of a voxel of different regions of the heart at a predefined time point or time interval, 
and/or representing the velocity of motion of a voxel of a region of the heart at different predefined time points or time intervals.
(0023; FIGS. 5B-5E are schematic views of exemplary velocity measurements using STE to estimate fiber orientation that populate the voxel of fibers used to generate a patient specific cardiac model.)
(0047; the strain of the heart 104 may be measured while it expands and contracts. In addition, strain rate (strain velocity) is the speed at which the deformation occurs, for example, the rate at which the heart 104 contracts/expands. Strain includes normal strain and shear strain, each defined by three directional components (x, y, z). In some examples, the left ventricle deformation of the heart 104 is defined by three normal strains (longitudinal, circumferential, and radial) and three shear strains (circumferential- longitudinal, circumferential-radial, and longitudinal-radial). The strain and the strain rate are essential elements in determining a three-dimensional mechanical model 151, since the data processor 110 utilizes these measurements to determine a fiber orientation within the heart 104 (discussed below).)
(0081; To distinguish between myocardial layers and to approximate myocardial annulus corresponding to velocity distribution in a volume, the data processor 110 uses mathematical splines, cubic Hermitian with Bernstein polynomials of degree three, parameterized in terms of the arc lengt h s, for each discrete time point t throughout the cardiac cycle:))
Regarding claim 9, Mazeh as modified discloses all the elements above in claim 1, further Mazeh discloses, comprising analysing the disease parameter by comparing the disease parameter with a reference value and/or a reference value interval in order to output a proposal for a specific cardiac disease. (0047) 
Regarding claim 10, Mazeh as modified discloses all the elements above in claim 1, the apparatus comprising:
an interface configured for reading in the set of input parameters; (0023; FIGS. 5B-5E are schematic views of exemplary velocity measurements using STE to estimate fiber orientation that populate the voxel of fibers used to generate a patient specific cardiac model.)(0074; data processor 110…Velocity vectors profile is established for segments of different sections in both short and long axis scans) each velocity vector representing a velocity of motion of a voxel of a region of the heart at a predefined time point or time interval; (0077; This method allows the data processor 110 to populate all segments with velocity vectors at any time between diastolic and systolic phases of the heart contraction.)
a processor unit (data processor 110) configured for applying a processing algorithm on the set of input parameters in order to obtain at least the rotation parameter (data processor 110.. the conductivity tensors have nonzero off-diagonal terms, g.sub.iLT and g.sub.eLT (L and T for x,y, and z in rotation).) and/or at least a strain-rate-tensor (0047; the strain of the heart 104 may be measured while it expands and contracts), the rotation parameter representing the local curl of the set of input parameters (0059; When the fiber direction is not aligned with the x, y or z axis, the conductivity tensors have nonzero off-diagonal terms, g.sub.iLT and g.sub.eLT (L and T for x,y, and z in rotation)(0066; By tracking speckles, the strain, strain rate, tissue velocity and LV (Left Ventricle) rotation may be easily calculated.) Rotation is determined in paragraph 0083 wherein the curvature with respect to the vector field is denoted by the delta in formula (29). (0082; the data processor 110 extracts mechanically relevant fields, such as deformation, strain, and curvature.)
and/or at least the strain-rate-tensor; and (0046; speckle data (including strain and velocity measurements of the speckle, which may be determined by the imaging device 120))(0047; strain rate (strain velocity) is the speed at which the deformation occurs, for example, the rate at which the heart 104 contracts/expands.)
a processor unit configured for calculating the disease parameter on the basis of the rotation parameter and/or the strain-rate-tensor SRT.  (Fig. 2A and 4). (0047)
Regarding claim 11, Mazeh as modified discloses all the elements above in claim 1, further Mazeh discloses, a computer apparatus configured to execute a computer program, wherein the computer apparatus is configured for performing a method according to claim 1. (0043; the data processor 110 includes multiple data processing devices 100a-n each having a data processing device 112 and non-transitory memory 114. The non-transitory memory 114 may store instructions that the computing resources 112 may execute to implement the cardiac modeling system 100.)
Regarding claim 12, Mazeh as modified discloses all the elements above in claim 1, further Mazeh discloses, a non-transitory computer-readable medium having program code stored thereon, the program code executable on a computer processor to perform a method according to claim 1. (0043; the data processor 110 includes multiple data processing devices 100a-n each having a data processing device 112 and non-transitory memory 114. The non-transitory memory 114 may store instructions that the computing resources 112 may execute to implement the cardiac modeling system 100.)
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mazeh in view of Dandel, as applied to claim 1 above, in view of US Patent Application Publication Mansi et al US 2013/0197881 A1 (hereinafter Mansi)
Regarding claim 2, Mazeh as modified discloses all the elements above in claim 1, further Mazeh discloses obtaining the strain rate tensor seen as the strain rate in paragraph 0047, but fails to mention the processor using a Jacobian matrix. The following is taught by Mansi:
wherein applying the processing algorithm comprises a calculation of at least the Jacobian matrix from the set of input parameters, particularly in order to calculate the strain-rate tensor.
Note; It is well known in the art that the strain rate tensor is a Jacobian matrix. And the Jacobian matrix is a set of input parameters. A known algorithm is used to determine such strain rate tensor refer to as the MJED.
Mansi discloses, (0053; an efficient but accurate algorithm called Multiplicative Jacobian Energy Decomposition (MJED) can be used to compute non-linear tissue deformations.)
Note; tissue deformations are strain rate tensors. 
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to have modified Mazeh as modified data processor 110 to perform a MJED to calculate the strain rate tensor taught by Minas. Doing so would improve efficiency and accuracy algorithm called Multiplicative Jacobian Energy Decomposition (MJED) to be used to compute non-linear tissue deformations (0053).
Claim(s) 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mazeh in view of Dandel, as applied to claim 1 above, in view of Non Patent Literature “Introduction to Diffusion Tensor Imaging Mathematics: Part I. Tensor, Rotations, and Eigenvectors” Peter B Kingsley (hereinafter Kingsley) 
Regarding claim 4, Mazeh as modified discloses all the elements above in claim 1, but fails to associate an eigen system with the digital processor. The following is disclosed by Kingsley, in the field of DTMRI or DRI to study several diseases, to
performing an eigensystem decomposition of the set of input parameters or performing an eigensystem decomposition of a variable derived from the set of input parameters.
Kingsley discloses measuring tensor and then derive the eigenvalues and eigenvectors from the tensor, page 110 Tensors paragraph 1. The diagonal elements which are eigenvalues of the tensor are denoted by eigenvalue proportional to the square lengths of the ellipsoid axis. Further Kingsley discloses, in computer simulations it is common to begin with diagonal tensor whose diagonal elements are the eigenvalues, representing a diffusion ellipsoid align with the gradient x, y, z reference frame: 

    PNG
    media_image2.png
    67
    244
    media_image2.png
    Greyscale

This ellipsoid is then rotated to a desired orientation, or to random orientations. Typically the ellipsoid is rotated about its longest axis by an angle ᴪ, then the long axis is rotated to a desired orientation with respect to the x, y, and z axes, page 112 right col 3rd paragraph. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mazeh as modified processor to perform eigenvalues, which represented of input parameters since Kingsley teaches it is well known in computer simulation in DTI or 
	Regarding claim 5, Mazeh as modified discloses all the elements above in claim 4, but fails to disclose the following taught by Kingsley:
wherein calculating at least the disease parameter comprises dividing an absolute value of the rotation parameter by at least one eigenvalue, the at least one eigenvalue resulting from the eigensystem decomposition of the set of input parameters.
Kingsley takes into account eigenvalues associated with tensors and rotation since the purpose of this section “Tensors and Tensor rotations” found on page 110 are to explains how the rotation matrix that were derived for vectors can be used to describe the rotation of an object, represented by tensor, in a fixed coordinate system, or to express a fixed tensor in reference frames that are rotated with respect to each other; and to show formulas for some rotationally invariant property of the tensor that will be used to evaluate and compare tensors, included the mean diffusivity and degree of anisotropy.
Kingsley further teaches measuring tensor and then derive the eigenvalues and eigenvectors from the tensor, page 110 Tensors paragraph 1. The diagonal elements which are eigenvalues of the tensor are denoted by eigenvalue proportional to the square lengths of the ellipsoid axis. Further Kingsley discloses, in computer simulations it is common to begin with diagonal tensor whose diagonal elements are the eigenvalues, representing a diffusion ellipsoid align with the gradient x, y, z reference frame: 

    PNG
    media_image2.png
    67
    244
    media_image2.png
    Greyscale

This ellipsoid is then rotated to a desired orientation, or to random orientations. Typically the ellipsoid is rotated about its longest axis by an angle ᴪ, then the long axis is rotated to a desired orientation with respect to the x, y, and z axes, page 112 right col 3rd paragraph. 
Therefore, normalized eigenvectors can be calculated by dividing by the magnitude of the eigenvector, page 118 bottom right col. The procedures can be repeated for each eigenvalue. For instance, the third eigenvector can also be calculated from the cross product of the first two eigenvectors, page 118 bottom right col. Note the eigenvector is associated with the ellipsoids which are then rotated about its longest axis by an angle, page 112 right col 3rd paragraph. 
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to have modified Mezeh as modified in view of Kinsley method to determine a disease parameter with respect to eigenvectors and rotational parameters. Thereby modifying Kingsley’s tensor algebra. The motivation to do this would be to improve tensor algebra to determine the degree of anisotropy. 
	Regarding claim 6, Mazeh as modified discloses all the elements above in claim 4, but fails to disclose the following taught by Kingsley wherein calculating at least the disease parameter comprises calculating the at least one disease parameter on the basis of the rotation parameter and at least one eigenvalue.
Kingsley takes into account eigenvalues associated with tensors and rotation since the purpose of this section “Tensors and Tensor rotations” found on page 110 are to explains how the rotation matrix that were derived for vectors can be used to describe the rotation of an object, represented by tensor, in a fixed coordinate system, or to express a fixed tensor in reference frames that are rotated with respect to each other; 
Kingsley further teaches measuring tensor and then derive the eigenvalues and eigenvectors from the tensor, page 110 Tensors paragraph 1. The diagonal elements which are eigenvalues of the tensor are denoted by eigenvalue proportional to the square lengths of the ellipsoid axis. Further Kingsely discloses, in computer simulations it is common to begin with diagonal tensor whose diagonal elements are the eigenvalues, representing a diffusion ellipsoid align with the gradient x, y, z reference frame: 

    PNG
    media_image2.png
    67
    244
    media_image2.png
    Greyscale

This ellipsoid is then rotated to a desired orientation, or to random orientations. Typically the ellipsoid is rotated about its longest axis by an angle ᴪ, then the long axis is rotated to a desired orientation with respect to the x, y, and z axes, page 112 right col 3rd paragraph. 
Therefore, normalized eigenvectors can be calculated by dividing by the magnitude of the eigenvector, page 118 bottom right col. The procedures can be repeated for each eigenvalue. For instance, the third eigenvector can also be calculated from the cross product of the first two eigenvectors, page 118 bottom right col. Note the eigenvector is associated with the ellipsoids which are then rotated about its longest axis by an angle, page 112 right col 3rd paragraph. 
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to have modified Mezeh as modified in view of Kingsley method to 
Conclusion
	Other related prior art: 
1. Kuo, K. K., & Archarya, R. (2012, April 16). Appendix A: Useful Vector and Tensor Operations. Wiley Online Library. https://onlinelibrary.wiley.com/doi/pdf/10.1002/9781118127575.app1. 
2. (Lesson 16) Index/Tensor Notation: The Del Operator or The Curl - YouTube
3. Strain-rate tensor - Wikipedia
4. The Stress Tensor for a Fluid and the Navier Stokes Equations Microsoft Word - 12.800 Chapter 3 '06 (whoi.edu)
5. Secomb TW. Hemodynamics. Compr Physiol. 2016;6(2):975-1003. Published 2016 Mar 15. doi:10.1002/cphy.c150038
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas A Robinson whose telephone number is (571)272-9019.  The examiner can normally be reached on M-R 7:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 
/Nicholas A Robinson/Examiner, Art Unit 3793                                                                                                                                                                                                        
/MICHAEL J TSAI/Primary Examiner, Art Unit 3785